Name: 91/531/EEC: Commission Decision of 9 October 1991 adopted pursuant to Council Decision 91/522/EEC relating to the list of establishments in the United States of America approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1991-10-15

 Avis juridique important|31991D053191/531/EEC: Commission Decision of 9 October 1991 adopted pursuant to Council Decision 91/522/EEC relating to the list of establishments in the United States of America approved for the purpose of importing fresh meat into the Community Official Journal L 285 , 15/10/1991 P. 0026 - 0026COMMISSION DECISION of 9 October 1991 adopted pursuant to Council Decision 91/522/EEC relating to the list of establishments in the United States of America approved for the purpose of importing fresh meat into the Community (91/531/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Directive 91/497/EEC (2), and in particular Articles 4 (1) and 18 (1) thereof, Whereas a list of establishments in the United States of America, approved for the purpose of importing fresh meat into the Community, was drawn up initially by Commission Decision 87/257/EEC (3), as last amended by Council Decision 91/522/EEC (4); whereas that list may be amended at any time in the light of the results of Community inspections carried out in the United States of America; Whereas, during the latest inspection conducted pursuant to Article 5 of Directive 72/462/EEC and Article 2 (1) of Commission Decision 86/474/EEC of 11 September 1986 on the implementation of the on-the-spot inspections to be carried out in respect of the importation of bovine animals and swine and fresh meat from non-member countries (5), changes were noted in certain establishments; Whereas, as a consequence, on 24 September 1991 the Council adopted Decision 91/522/EEC under which fresh meat from certain establishments may be exported only after the Commission has been notified by the United States' authorities that the establishments concerned meet the conditions laid down, in particular as regards the inspection of offal; Whereas, in accordance with Article 2 (2) of Council Decision 91/522/EEC, the United States authorities have provided the Community with serious guarantees, HAS ADOPTED THIS DECISION: Article 1 As from 14 October 1991 the Member States shall authorize imports of fresh meat from the establishments covered by Article 2 (2) of Council Decision 91/522/EEC. Article 2 This Decision is addressed to the Member States. Done at Brussels, 9 October 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 268, 24. 9. 1991, p. 69. (3) OJ No L 121, 9. 5. 1987, p. 46. (4) OJ No L 283, 11. 10. 1991, p. 14. (5) OJ No L 279, 30. 9. 1986, p. 55.